Case 3:19-cv-00707-BJD-JBT Document5 Filed 07/17/19 Page 1 of 6 PagelD 33

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

FREDERICK ANTHONY GREGORY,
JR.,

Plaintiff,
Vv. Case No. 3:19-cv-707-J-39JBT

E. PEREZ-LUGO and JEAN E.
BAPTISTE,

Defendants.

 

ORDER OF DISMISSAL WITHOUT PREJUDICE

Plaintiff Frederick Anthony Gregory, Jr., an inmate of the Florida penal system,
initiated this action by filing a pro se Civil Rights Complaint (Doc. 1; Complaint) and a
motion to proceed in forma pauperis (Doc. 2). Plaintiff names as Defendants two doctors
with the Florida Department of Corrections (FDOC): E. Perez-Lugo and Jean E. Baptiste.
In his Complaint, Plaintiff asserts Defendants were deliberately indifferent to his need for
emergency surgery to correct a serious spinal injury. Plaintiff alleges he sustained the
injury in September 2016, when he was detained at Indian River County Jail (IRCJ). See
Complaint at 3. On October 31, 2016, Plaintiff treated with a physician at Indian River
Memorial Hospital, who informed him he needed emergency surgery, based on the
results of an MRI. Id.

Almost seven months later, on May 26, 2017, Plaintiff came under the care of the

FDOC when he arrived at Columbia Correctional Institution (CCI). At that time, Plaintiff
Case 3:19-cv-00707-BJD-JBT Document 5 Filed 07/17/19 Page 2 of 6 PagelD 34

had not undergone the surgery the hospital physician recommended. Id. at 2, 4. At CCI,
Defendants Perez-Lugo and Baptiste ordered an MRI. Attempts to perform the MRI were
initially frustrated because Plaintiff was too large for the MRI machines. Id. at 4-5.
Although unclear, it appears at least three to four attempts to perform the MRI were
impeded for this reason. After the failed attempts to perform the MRI, Plaintiff states he
was “sent to the Lake Butler Reception Center twice and nothing was gained by those
medical trips.” Id. at 5. He states it is his hope Defendant Perez-Lugo will not continue to
delay the necessary surgery. Id.

The Prison Litigation Reform Act (PLRA) requires a district court to dismiss a
complaint if the court determines the action is frivolous, malicious, or fails to state a claim
on which relief can be granted. See 28 U.S.C. § 1915(e)(2)(B). With respect to whether
a complaint “fails to state a claim on which relief may be granted,” the language of the
PLRA mirrors the language of Rule 12(b)(6), Federal Rules of Civil Procedure, so courts
apply the same standard in both contexts. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th
Cir. 1997); see also Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). “To survive
a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,
to ‘state a claim to relief that is plausible on its face.” Ashcroft v. Igbal, 556 U.S. 662, 678
(2009) (citing Bell Atl Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Labels and
conclusions” or “a formulaic recitation of the elements of a cause of action” that amount
to “naked assertions” will not suffice. Id. (quotations, alteration, and citation omitted).
Moreover, a complaint must “contain either direct or inferential allegations respecting all
the material elements necessary to sustain a recovery under some viable legal theory.”

Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 683 (11th Cir. 2001) (quotations
Case 3:19-cv-00707-BJD-JBT Document5 Filed 07/17/19 Page 3 of 6 PagelD 35

and citations omitted). In reviewing a pro se plaintiff's pleadings, a court must liberally
construe the plaintiffs allegations. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972);
Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011). However, the duty of a court
to construe pro se pleadings liberally does not require the court to serve as an attorney
for the plaintiff. Freeman v. Sec’y, Dept. of Corr., 679 F. App’x 982, 982 (11th Cir. 2017)
(citing GJR Invs., Inc. v. Cty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998)).

Plaintiffs Complaint is subject to dismissal under this Court's screening obligation
because he fails to “state a claim to relief that is plausible on its face.” See Ashcroft, 556
U.S. at 678. To state a claim under 42 U.S.C. § 1983, a plaintiff must allege “(1) both that
the defendant deprived [him] of a right secured under the Constitution or federal law and
(2) that such a deprivation occurred under color of state law.” See Bingham, 654 F.3d at
1175 (alteration in original). A claim for deliberate indifference to a serious illness or injury
is cognizable under § 1983. See Estelle v. Gamble, 429 U.S. 97, 104-05 (1976). However,
to state a cognizable claim, a plaintiff must “allege that the prison official, at a minimum,
acted with a state of mind that constituted deliberate indifference.” Richardson v.
Johnson, 598 F.3d 734, 737 (11th Cir. 2010) (describing the three components of
deliberate indifference as “(1) subjective knowledge of a risk of serious harm; (2)
disregard of that risk; (3) by conduct that is more than mere negligence”) (citing Farrow
v. West, 320 F.3d 1235, 1243 (11th Cir. 2003)).

When prison physicians provide medical care for prisoners, “federal courts are
generally reluctant to second guess [their] medical judgments.” Hamm v. DeKalb Cty.,
774 F.2d 1567, 1575 (11th Cir. 1985). As such, allegations of medical negligence do not

state a claim for deliberate indifference. Estelle, 429 U.S. at 105-06. “Medical malpractice
Case 3:19-cv-00707-BJD-JBT Document5 Filed 07/17/19 Page 4 of 6 PagelD 36

does not become a constitutional violation merely because the victim is a prisoner.” Id. at
106. See also Harris v. Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991) ("Medical treatment
violates the [EJighth [AJmendment only when it is ‘so grossly incompetent, inadequate, or
excessive as to shock the conscience or to be intolerable to fundamental fairness.’”).
Moreover, alleging a “simple difference in medical opinion” does not state a deliberate
indifference claim. Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 2007).

Plaintiff alleges no facts that suggest or could plausibly be construed to suggest
Defendants’ conduct was “so grossly incompetent, inadequate, or excessive.” See Harris,
941 F.2d at 1505. Rather, Plaintiff alleges Defendants were responsive to his needs once
he came under the care and custody of the FDOC by ordering an MRI to assess and treat
his serious medical condition. While the MRI was delayed, the delay was not attributable
to these Defendants. Plaintiff does not allege Defendants intentionally withheld or delayed
treatment, chose an easier but less effective course of treatment, or intentionally
interfered with a course of treatment prescribed by an FDOC physician. See Estelle, 429
U.S. at 104 (discussing ways in which deliberate indifference to a serious medical need
may be manifested).

Plaintiff's suggestion that Defendants were obliged to follow the treatment plan of
an outside medical provider does not satisfy the exacting deliberate indifference standard.
See Bismark v. Fisher, 213 F. App’x 892, 897 (11th Cir. 2007) (“Nothing in our case law
would derive a constitutional deprivation from a prison physician’s failure to subordinate
his own professional judgment to that of another doctor; to the contrary, it is well
established that ‘a simple difference in medical opinion’ does not constitute deliberate

indifference.”). Plaintiffs allegations suggest he merely disagrees with Defendants’
Case 3:19-cv-00707-BJD-JBT Document5 Filed 07/17/19 Page 5 of 6 PagelD 37

course of treatment or FDOC policy.’ He states he “does not understand” why Defendants
ordered an MRI and did not instead rely on the medical records and diagnostic tests from
the hospital physician with whom he treated while detained at IRCJ. Complaint at 8.
Plaintiff asserts, “attempts to have another MRI performed was a waste of time.” Id.
Whether to order a diagnostic test is a classic example of a physician exercising his
medical judgment. See Estelle, 429 U.S. at 107 (holding that a question of whether
additional diagnostic tests should be ordered is one of professional, medical judgment).
This Court may not second guess Defendants’ medical judgment to order a diagnostic
test to treat a patient under their care rather than rely on tests and medical records
prepared by another provider seven months prior. To the extent Defendants’ decisions to
order a subsequent MRI were misguided, such conduct constitutes medical negligence,
not deliberate indifference.

For these reasons, Plaintiff fails to state a cognizable claim under § 1983, and his
Complaint is subject to dismissal.

Accordingly, it is

ORDERED:

1. This case is DISMISSED without prejudice.

2. The Clerk shall enter judgment dismissing this case without prejudice,

terminate any pending motions, and close the file.

 

1 In his Complaint, Plaintiff asserts he grieved the delay in receiving surgery and was
informed that “an outside provide[r] or consultant [sic] is made only after you have been
assessed by DOC Health Services Staff.” Complaint at 6. Plaintiff references his
grievances as Complaint exhibits. However, the Court received no grievance records;
Plaintiff provided copies of medical records with his Complaint.

5
Case 3:19-cv-00707-BJD-JBT Document5 Filed 07/17/19 Page 6 of 6 PagelD 38
|
|

| vk
DONE AND ORDERED at Jacksonville, Florida, this lz day of July, 2019.

|
BRIAN J. DAVIS
United States District Judge

Jax-6 7/16
C:
Frederick Anthony Gregory, Jr.
